                Case 3:20-cr-10041-JAH Document 12 Filed 05/05/20 PageID.29 Page 1 of 2

AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations




                                       UNI:o~~H~:irt~1tl~~!o~~T
                UNITED STATES OF AMERICA                             .   _5JU,4il~T IN A CRIMINAL CASE
                                                            1UlU \<\~1    (For Revocation of Probation or Supervised Release)
                                  V.               .       ,--u=.:f~\~, y}\_)?,;.,i~r\_~~r~t~mmitted On or After November 1, 1987)
             JOSE EFRAJN MARIN ARANDA (1£u,,,,nr.r·'1(1/
                       ·                        ((Y L/ Case Number:                              3:20-CR-10041-JAH
                                                             ;_~:[:.F 1SiV
                                                      Erin Snider
                                                                          Defendant's Attorney
REGISTRATION NO.                  30187-047
•-
THE DEFENDANT:
 [:gJ   admitted guilt to violation of allegation(s) No.         1

 D was found guilty in violation of allegation(s) No.
                                                               - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                      Natnre of Violation


                  I                    nv I, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                              ,j.,r_ JOHN A. HOUSTON
                                                                               ITED STATES DISTRICT JUDGE
            Case 3:20-cr-10041-JAH Document 12 Filed 05/05/20 PageID.30 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               JOSE EFRAIN MARJN ARANDA (I)                                              Judgment - Page 2 of2
CASE NUMBER:             3:20-CR-10041-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Time served




 •     Sentence imposed pursuant to Title 8 USC Section l326(b ).
 D     The court makes the following recommendations to the Bnreau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bnreau of
 •     Prisons:
       D    on or before
       •    as notified by the United States Marshal.
        D   as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3 :20-CR- l 0041-JAH
